—Judgment, Supreme Court, Bronx County (Max Sayah, J., at hearing; Nicholas Iacovetta, J., at jury trial), rendered May 20, 1994, convicting defendant of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of to 11 years, unanimously affirmed.
The hearing court properly concluded that probable cause *106existed for defendant’s arrest. The arresting officer testified as to the details of the description contained in the radio transmission from the undercover officer. Upon receiving the transmission, he responded to the identified location, where he arrested defendant, who was the only person fully fitting the description. Thus, the arresting officer implicitly provided sufficient basis upon which the hearing court could independently conclude that probable cause existed for defendant’s arrest (see, People v Brown, 238 AD2d 204), unlike the situation presented where the People completely fail to establish the content of the description (see, People v Rivera, 187 AD2d 258). Defendant’s remaining challenges to the suppression ruling are speculative attacks on the officer’s credibility, and we reject them as unsupported by the record.
We perceive no abuse of sentencing discretion. Concur— Ellerin, J. P., Wallach, Williams, Andidas and Colabella, JJ.